Case: 21-20479     Document: 00516321979          Page: 1    Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 17, 2022
                                   No. 21-20479                         Lyle W. Cayce
                                                                             Clerk

   Richard Gamel,

                                                            Plaintiff—Appellant,

                                       versus

   Forum Energy Technologies, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3604


   Before Davis, Smith, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In this appeal, Richard Gamel challenges the summary judgment
   rendered against him on his claims for discriminatory discharge and failure
   to accommodate in violation of the Americans with Disabilities Act
   (“ADA”). We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20479         Document: 00516321979              Page: 2       Date Filed: 05/17/2022




                                          No. 21-20479


                                                I.
           Gamel was a four-year employee of Forum Energy Technologies, Inc.
   (“Forum”) and worked as a machinist. In 2017, his Hepatitis C, which had
   been dormant, became active and caused Gamel to suffer extreme fatigue.
   He was hospitalized from September 22-24, 2017, and placed on prescription
   medication. On October 16, 2017, two of Gamel’s co-workers reported that
   Gamel was acting strangely. 1 Production Manager Dan Bergerson asked
   Gamel to submit to a drug test, and Gamel agreed. The drug test was
   conducted by a third-party vendor, DISA Global Solutions, which routinely
   conducts employee-related drug tests and provides certified results to
   Forum. DISA reported that Gamel’s drug test came back positive for
   amphetamine and methamphetamine.
           In accordance with Forum’s Substance Abuse Policy, Gamel was
   given the opportunity to discuss his positive drug test results with a Medical
   Review Officer (“MRO”) from DISA to determine any legitimate medical
   explanation for the positive drug test result. On October 21, 2017, the MRO
   interviewed Gamel to discuss the results. The MRO’s notes reflect that
   Gamel stated that he never used amphetamine or methamphetamine and that
   he was taking the following prescription medications: Lasix, Advair, and a
   medication for Hepatitis C.             Gamel contended that the prescription
   medication caused a false positive drug test result.



           1
              Gamel asserts that one of the employees confessed to him that she and a few
   others were asked, or forced, to say that Gamel was acting erratically, and that the district
   court erred in excluding his deposition testimony regarding the employee’s alleged
   confession. Assuming without deciding that the district court erred, Gamel’s testimony did
   not create a genuine issue of material fact regarding pretext for his discharge. The
   employee’s alleged confession related to the reasons why Gamel was requested to submit
   to a drug test. Forum’s decision to discharge Gamel was based on the results of the test,
   not his alleged behavior before submitting to the test.




                                                2
Case: 21-20479        Document: 00516321979              Page: 3      Date Filed: 05/17/2022




                                         No. 21-20479


           Gamel testified that after telling the MRO what medication he was
   taking, the MRO asked Gamel if he would be “willing to retake the test.”
   Gamel further stated in his deposition that after he replied yes, the MRO
   instructed him to contact Forum’s human resources department and that he
   (the MRO) would “just be waiting for an e-mail.” 2 Gamel asserts that he
   subsequently contacted Forum’s human resources representative Mandy
   Suttles by email and left a voicemail requesting permission to retake the test,
   but that no one from Forum ever responded. The MRO subsequently
   verified that Gamel’s drug test was positive for amphetamine and
   methamphetamine and reported the certified results to Forum. On October
   24, 2017, Forum sent Gamel a letter stating that his employment was being
   terminated based on the confirmed positive drug test result, which
   constituted a violation of Forum’s Substance Abuse Policy.
           Gamel subsequently filed a charge of discrimination with the Equal
   Employment Opportunity Commission (“EEOC”). He alleged that Forum
   discriminated against him when it terminated his employment based on the
   positive drug test result. Gamel contended that Forum knew he was on
   prescription medication for a disability and that Forum “took no steps to
   insure that the drug test would not simply detect the prescription drugs.” He
   further asserted that “[t]he drug test detected [his] prescriptions and
   generated a false positive.” Gamel alleged that although the drug testing



           2
              Gamel argues that the district court erred in excluding as hearsay his testimony
   that after informing the MRO of his prescription medication, the MRO told him he could
   be retested and that he should contact Forum for permission to retest. Gamel asserts that
   the MRO did not make a “statement” but instead gave “an instruction” or “verbal act,”
   which is not hearsay. But he relies on a case in which this court held that “threats” made
   by the defendants were not “factual statements” and therefore did not qualify as hearsay.
   See Tompkins v. Cyr, 202 F.3d 770, 779 n.3 (5th Cir. 2000). That case is inapposite as the
   MRO’s statements here were clearly not threats.




                                               3
Case: 21-20479          Document: 00516321979              Page: 4     Date Filed: 05/17/2022




                                           No. 21-20479


   company offered to retest him, and he agreed, a retest never happened. The
   EEOC later issued Gamel a right-to-sue letter.
          Gamel then filed this lawsuit against Forum, alleging that Forum
   discriminated against him on the basis of a disability—Hepatitis C—in
   violation of the ADA by discharging him based on a drug test that generated
   a false positive from his prescription medication. He further alleged that
   Forum failed to accommodate him by allowing the use of prescription
   medication. In subsequent pleadings, Gamel contended that Forum failed to
   accommodate him by not allowing him to retest.
          Gamel moved for partial summary judgment, arguing that he has a
   disability—Hepatitis C—within the meaning of the ADA, which the district
   court denied. Forum moved for complete summary judgment seeking
   dismissal of all of Gamel’s claims, which the district court granted. Gamel
   timely appealed.
                                                II.
          This court reviews the district court’s grant of summary judgment de
   novo. 3 Under Rule 56(a), a movant is entitled to summary judgment when it
   demonstrates that there is no genuine dispute as to any material fact and it is
   entitled to judgment as a matter of law. “A genuine dispute of material fact
   exists if the evidence is such that a reasonable jury could return a verdict for
   the nonmoving party.” 4 The only issue presented in this McDonnell-Douglas 5
   burden-shifting case is whether Gamel produced sufficient summary-
   judgment evidence to show that the stated reason for his termination–the



          3
              Kitchen v. BASF, 952 F.3d 247, 252 (5th Cir. 2020).
          4
              Id. (internal quotation marks and citation omitted).
          5
              McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).




                                                 4
Case: 21-20479          Document: 00516321979              Page: 5      Date Filed: 05/17/2022




                                           No. 21-20479


   confirmed positive drug test–was a pretext for a discriminatory discharge and
   failure to accommodate. When an alcohol or drug test is the legitimate, non-
   discriminatory reason for the employee’s firing, this court has held that the
   “focus of the pretext inquiry is not whether the [drug] test was accurate but
   whether [the employer] reasonably believed its non-discriminatory reason for
   discharging [the employee] and then acted on that basis.” 6
           Gamel argues that in determining that he failed to satisfy his burden
   as to pretext, the district court did not consider “key pieces of evidence” he
   presented and that the district court erroneously excluded certain evidence
   as inadmissible hearsay. He points to his deposition testimony in which he
   recounted a conversation he had with Bergerson and Dagoberto Alvarado
   (Gamel’s work lead), in which Bergerson allegedly stated that he did not care
   about Gamel’s health situation, that he would never give Gamel “special
   treatment,” and that Gamel should not “even ask [him] to accommodate
   whatever [Gamel was] asking.” This conversation took place after Gamel
   had returned to work following his hospitalization. Bergerson called the
   meeting to discuss Gamel’s tardiness for work. Gamel contends that during
   this conversation Alvarado disclosed that Gamel had Hepatitis C.
           Although this conversation shows that Bergerson was made aware of
   Gamel’s diagnosis, Gamel still had to come forward with sufficient evidence
   to show that his Hepatitis C played a role in his firing. As noted by one of our
   sister circuits, “[m]ere knowledge of a disability cannot be sufficient to show
   pretext.” 7 Furthermore, while Bergerson’s statements are not favorable to
   Forum regarding the willingness of its management to work with employees



           6
            Kitchen, 952 F.3d at 253 (citing Waggoner v. City of Garland, 987 F.2d 1160, 1165-
   66 (5th Cir. 1993)).
           7
               See Christopher v. Adam’s Mark Hotels, 137 F.3d 1069, 1073 (8th Cir. 1998).




                                                  5
Case: 21-20479           Document: 00516321979              Page: 6       Date Filed: 05/17/2022




                                           No. 21-20479


   experiencing health problems, the statements do not touch on the core
   pretext issue in this case—whether Forum reasonably believed its non-
   discriminatory reason for discharging Gamel, a confirmed positive drug test
   result. 8
           Gamel produced no summary-judgment evidence that any
   prescription drugs he was taking would have caused a false positive drug test.
   He argues that Forum knew he needed to be retested because he was taking
   prescription medication for his disability, but this argument assumes that
   somehow Forum knew that the prescription medication would render a false
   positive. There is simply no evidence that anyone at Forum would know
   this. 9 Moreover, the evidence in the record is to the contrary. After talking
   with Gamel regarding any medicine he took that might explain the initial
   positive result, the MRO confirmed that the drug test was positive for
   amphetamines and methamphetamine. While Gamel argues that this is
   “ridiculous,” there is nothing to suggest that it was unreasonable for Forum
   to rely on the confirmed positive drug test result. 10
           Finally, as to Gamel’s claim that Forum failed to reasonably
   accommodate him by allowing him to retest, accommodation was not


           8
               Kitchen, 952 F.3d at 253.
           9
             In a Sixth Circuit case, Bailey v. Real Time Staffing Serv., Inc., 543 F. App’x 520
   (6th Cir. 2013), the plaintiff similarly argued that his drug test was false due to the HIV
   medication he was taking and that his employer knew it was false because of that
   medication. But, like Gamel, the plaintiff submitted no evidence supporting his assertions.
           10
               In Clark v. Boyd Tunica, Inc., 665 F. App’x 367, 371 (5th Cir. 2016), the plaintiff
   similarly argued that a confirmed positive alcohol sample was attributable to the medication
   she took for her diabetes. Although the plaintiff denied consuming alcohol and employer’s
   staff recognized that it would be “out of character” for the plaintiff, this court held that the
   employer’s decision to credit the objective result of the positive alcohol sample over the
   plaintiff’s statements and its own staff’s subjective perceptions “was reasonable under the
   circumstances and [did] not serve to establish pretext.” Id. at 372.




                                                  6
Case: 21-20479     Document: 00516321979          Page: 7   Date Filed: 05/17/2022




                                   No. 21-20479


   warranted in light of our holding that it was reasonable for Forum to
   discharge Gamel based on the confirmed positive drug test result.
                                       III.
         For the foregoing reasons, and those stated in the thorough, careful
   opinion of the district court, we AFFIRM.




                                        7